Concurring & Dissenting Opinion by
Judge Crumlish, Jr. :
With the majority’s position on the issue of the scope of our review, I find no fault. I do feel I must depart from the majority’s conclusion that appellant may not enjoy the privilege of the Franchise Tax exemption for manufacturing and processing because appellant’s process for separating scrap wire to extract non-ferrous metals is not “extrusion.”
The narrow question as I see it here is whether appellant’s process can be termed “extruding of ferrous and non-ferrous metals.” If it is, then he is entitled to the processing exemption.
Unfortunately for us, we find the term “extrusion” is not defined in the statute. However, looking to another source, extrusion is to “shape (as metal, plastic, rubber) by forcing through specially designed openings often after a previous heating of the material or of the opening or both.”1
We have said that “words and phrases shall be construed according to rules of grammar and according to their common and approved usage. . . .”2
The majority concludes that appellant’s process is “throwing” of wire against a screen to separate the plastic from the wire, and so is not “extrusion.” However, in looking to the testimony of the Director of Research and Development, I find that the major segment of appellant’s operation consists of the separation of *612metal from wire by tbe use of “high speed rotary shear devices.”3 The large rotary shear devices have screens which turn at over 1200 RPMs and “the speed and the pressure is so great that in forcing it through the screens ... we force the plastic off of the copper or off of the aluminum and we also put it into various different sizes. . . .”4
In my judgment, appellant’s process as we have heard and now view it is not one of the simple process of “throwing” of wire against a screen, but consists of a complicated operation through which enormous pressure is created which forces wire through screens which, in turn, isolates the aluminum and copper component of the wire. This process is consistent with the common and approved usage of the term “extrusion,” and so appellant is entitled to an exemption from the Franchise Tax.
Accordingly, I dissent.
Judge Blatt joins in this opinion.

 Webster’s Third New International Dictionary (unabridged addition).


 Act of May 28, 1937, P. L. 1019, §3, 46 P.S. §533. See Reich v. Reading, 3 Pa. Commonwealth Ct. 511, 284 A. 2d 315 (1971).


 Notes of Testimony, page 12.


 Notes of Testimony, page 12.